[First Advantage Bancorp Letterhead] September 9, 2010 VIA EDGAR Mr. Mark Webb Legal Branch Chief Division of Corporate Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-4720 Re:First Advantage Bancorp Form 10-K for the fiscal year ended December 31, 2009 Form 10-Q for the quarters ended March 31, 2010 and June 30, 2010 File Number 001-33682 Dear Mr. Webb: We have reviewed the commission’s comments on the First Advantage Bancorp (the “Company”) Form 10-K for fiscal year ended December 31, 2009 and Forms 10-Q for the quarters ended March 31, 2010 and June 30, 2010 provided in your letter dated August 13, 2010.We appreciate your comments and respectfully submit our responses for your review.This letter supplements our response filed on August 20, 2010.Our responses are aligned with the sequential number of the comments in your letter dated August 13, 2010. Form 10-K for the Fiscal Year Ended December 31, 2009 - General Comment: 1. Please revise your future fillings to disclose how you evaluate loans with interest reserves for collectability prior to the loan’s maturity. Discuss how you monitor the collateral and projects over the life of the loan. Identify instances during the periods presented where you have extended additional interest reserves on existing loan relationships beyond the amounts contemplated at origination. Response: Please be advised that the Company will revise future filings to disclose information related to loans with interest reserves.The Company’s proposed disclosure will be as follows: Under Lending Activities in Item 1. we will add: Loans with Interest Reserves. In the normal course of business, residential acquisition, development and construction, commercial construction or commercial land/development loan agreements may be originated where interest on the loan is disbursed from pre-established interest reserves included in the total original loan commitment.Our construction and land development loans generally include optional renewal terms after the maturity of the initial loan term.Loans with interest reserves are underwritten using the same criteria, including loan to value and, if applicable, pro forma debt service coverage ratios, as loans without interest reserves.Construction loans with interest reserves are closely monitored through physical inspections on a periodic basis to gauge progress towards completion.Interest reserves are frozen if it is determined that additional draws would result in a loan to value ratio that exceeds policy maximums based on collateral property type.During the current reporting period the Bank has not extended any additional reserves on existing loan relationships beyond the amounts contemplated at origination. Balance Sheet Analysis – Loans, page 33 Comment: 2. We note your disclosure on page 34 that “The balance of one-to-four family loans increased during the year primarily due to the migration of maturing one-to-four family construction loans to permanent one-to-four family loans.” Please revise your future filings to disclose whether these loans were made on market terms and whether this trend is typical of your normal lending activities or a result of the borrower’s lack of ability to find financing elsewhere. If these loans are not made on market terms, please disclose how you concluded that they should not be accounted for as troubled debt restructurings. Response: Please be advised that the Company will revise future filings to disclose the requested additional information as appropriate (depending on portfolio growth and the nature of such growth).The Company’s proposed disclosure as it would have appeared in the December 31, 2009 10-K would have been as follows: The balance of one-to-four family loans increased during the year primarily due to the migration of maturing one-to-four family construction loans to permanent one-to-four family loans.Such loans were made in the typical course of business and on market terms, based on either original construction-to-permanent loan agreements with individuals or contractual curtailment terms with building contractors on speculative construction loans. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities and Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Comment: 3. In future filings, please provide the information required by Item 201(d) of Regulation S-K under Item 12 rather than Item 5. Please see Regulations S-K Compliance and Disclosure Interpretation 106.01 for additional information. Response: Please be advised that the Company will provide the equity compensation plan information required by Item 201(d) of Regulation S-K under Item 12 rather than Item 5 in its future filings. 2 Item 8. Financial Statements and Supplementary Data – General Comment: 4. We note your statement on page 53 that your financial statements are included beginning on page F-1. We also note that in your EDGAR filings, it appears that your financial statements are “tagged” as being Exhibit 99.15. Please correct your future Form 10-K filings so that your financial statements are filed and “tagged” in accordance with the rules and requirements of Form 10-K and Regulation S-K. Response: Please be advised that the Company will correct its future filings to ensure they are “tagged” correctly in accordance with the rules and requirements of Form 10-K and Regulation S-K. Consolidated Statements of Operations, page F-3 Comment: 5. Please revise your future filings to present your earnings per share on the face of your Statements of Operations for the periods presented. Refer to Section 9-04 of Regulation S-X. Similarly, please present earnings per share in your presentation of Selected Financial Data on page 28. Refer to Item 301 of Regulation S-K. Response: Please be advised that the Company will include the requested information in future filings.Following are examples of our proposed disclosure for the impacted items as they would have appeared in the December 31, 2009 10-K: First Advantage Bancorp Consolidated Statements of Operations (Dollars in thousands) Years Ended December 31, Interest and Dividend Income Loans $ $ Investment securities Other Total interest and dividend income Interest Expense Deposits Securities sold under agreements to repurchase and other short-term borrowings Federal Home Loan Bank advances Borrowings with other banks Total interest expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Non-interest Income Customer service and other fees Loan servicing and other fees 74 49 Net gains on sales of loan held for sale Net realized gain (loss) on sales of available-for-sale securities 7 ) Other-than-temporary impairment on available-for-sale securities ) ) Net realized gain on sales of other assets held-for-sale - Commissions on insurance and brokerage Net loss on premises and equipment ) ) Other 28 29 Total non-interest income ) Non-interest Expense Salaries and employee benefits Net occupancy expense Equipment expense Data processing fees Professional fees Marketing expense Office expense Loan collection and repossession expense 19 4 Insurance expense 80 86 Mortgage loan outsourced servicing 31 38 Other Total non-interest expense Income (Loss) Before Income Taxes ) Provision (Credit) for Income Taxes ) Net Income (Loss) $ $ ) Basic Earnings Per Common Share ) Diluted Earnings Per Common Share ) 3 Item 6.SELECTED FINANCIAL DATA At December 31, (Dollars in thousands) Financial Condition Data: Total assets $ Cash and due from banks Interest-bearing demand deposits and time deposits at other banks Federal funds sold 9 Available-for-sale securities, fair value Loans available-for-sale Loans receivable, net Deposits Federal Home Loan Bank advances and borrowings at other banks - - Total equity For the Year Ended December 31, Operating Data: (Dollars in thousands) Interest and dividend income $ Interest expense Net interest income Provision (credit) for loan losses ) ) 91 Net interest income after provision (credit) for loan losses Non-interest income (1) (3) (4) (5) ) Non-interest expense (2) Income (loss) before provision (credit) for income taxes ) ) Provision (credit) for income taxes ) ) Net income (loss) $ $ ) $ ) $ $ Basic Earnings Per Common Share ) N/A N/A N/A Diluted Earnings Per Common Share ) N/A N/A N/A Note 5: Loans and Allowance for Loan Losses, page F-16 Comment: 6. Please revise your disclosure in future filings to disclose the amount of allowance for loan losses related to your impaired loans. Refer to ASC 310-10-50-15. Response: Please be advised that the Company will include the requested information in future filings.Our proposed disclosure for the impacted item as it would have appeared in the December 31, 2009 Form 10-K consists of: 1) adding the table below to Note 5: Loans and Allowance for Loan Losses after the paragraph concerning non-accrual loans and; 2) adding the following italicized language to our disclosure about impaired loans as it appeared in our December 31, 2009 10-K: June 30, December 31, Impaired loans with an allocated allowance for loan losses $
